OPINION — AG — ** INSURANCE — REINSURER — AMOUNT OF SURPLUS REQUIRED BY LAW — FOREIGN INSURERS ** 36 O.S. 1971 711 [36-711], REQUIRES A REINSURER TO MAINTAIN SURPLUS TO POLICY HOLDERS NOT LESS IN AMOUNT THAN THE PAID IN CAPITAL REQUIRED UNDER THE INSURANCE CODE OF A DOMESTIC STOCK INSURER AUTHORIZED TO TRANSACT LIKE KINDS OF INSURANCE. SUCH REQUIREMENT MUST BE MET IN ORDER FOR THE CEDING INSURER TO BE ALLOWED CREDIT, EITHER AS AN ASSET OR AS A DEDUCTION FROM LIABILITY, FOR THE REINSURANCE. THE FACT THAT THE INITIAL REINSURER IN THE CHAIN IS A FOREIGN INSURER WOULD HAVE NO EFFECT ON THE OPINION EXPRESSED HEREINABOVE, ASSUMING SUCH FOREIGN INSURER MET ALL THE STATUTORY REQUIREMENTS AND WAS PROPERLY DOING BUSINESS IN THE STATE OF OKLAHOMA. CITE: 36 O.S. 1971 711 [36-711], 36 O.S. 1971 103 [36-103](A) (WILLIAM DON KISER)